ICJ_129_CertainCriminalProceedings_COD_FRA_2005-07-11_ORD_01_NA_00_FR.txt.                                                                           87




              COUR INTERNATIONALE DE JUSTICE

                              ANNÉE 2005                                           2005
                                                                                 11 juillet
                                                                                Rôle général
                               11 juillet 2005                                    no 129



       AFFAIRE RELATIVE Av CERTAINES
       PROCE
           u DURES PE
                    u NALES ENGAGEu ES
                EN FRANCE
              (RÉPUBLIQUE DU CONGO c. FRANCE)




                            ORDONNANCE

  Le président de la Cour internationale de Justice,
   Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’ar-
ticle 44 de son Règlement,
   Vu l’ordonnance du 29 décembre 2004, par laquelle le président de la
Cour a reporté au 11 juillet 2005 et au 11 août 2006, respectivement, les
dates d’expiration des délais pour le dépôt de la réplique de la Répu-
blique du Congo et de la duplique de la République française ;
   Considérant que, dans une lettre datée du 6 juillet 2005 et reçue au
Greffe par télécopie le 7 juillet 2005, l’agent de la République du Congo
s’est référé à l’état actuel des procédures judiciaires en France et au
Congo, et a prié la Cour, pour les raisons exposées dans ladite lettre,
de reporter de six mois la date d’expiration du délai pour le dépôt de
la réplique de la République du Congo ; et considérant que, dès réception
de cette lettre, le greffier en a fait tenir copie à l’agent de la République
française ;
   Considérant que, par lettre datée du 11 juillet 2005 et reçue au Greffe
le même jour par télécopie, l’agent de la République française a indiqué
que son gouvernement ne s’opposait pas à la nouvelle prorogation de
délai sollicitée par la République du Congo, pourvu que le délai fixé pour
le dépôt de la duplique soit prorogé de la même manière ;
   Compte tenu des raisons invoquées par la République du Congo et de
l’accord des Parties,

                                                                           4

        CERTAINES PROCÉDURES PÉNALES (ORDONNANCE 11 VII 05)                  88

   Reporte au 11 janvier 2006 la date d’expiration du délai pour le dépôt
de la réplique de la République du Congo ;
   Reporte au 10 août 2007 la date d’expiration du délai pour le dépôt de
la duplique de la République française ;
   Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le onze juillet deux mille cinq, en trois exemplaires, dont
l’un restera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la République du Congo et au Gou-
vernement de la République française.

                                                         Le président,
                                                 (Signé) SHI Jiuyong.
                                                          Le greffier,
                                             (Signé) Philippe COUVREUR.




                                                                              5

